       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 1 of 22



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   SHARON M. BUNZEL (S.B. #181609)
     sbunzel@omm.com
 3   ANDREW M. LEVAD (S.B. #313610)
     alevad@omm.com
 4   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 5   28ᵗʰ Floor
     San Francisco, California 94111-3823
 6   Telephone: +1 415 984 8700
     Facsimile:    +1 415 984 8701
 7
     Attorneys for Plaintiff
 8   APPLE INC.
 9
                                     UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13
     APPLE INC., a California corporation,            Case No. 3:21-cv-01707-EMC
14
                               Plaintiff,              [STIPULATED] PROPOSED
15                                                     PROTECTIVE ORDER
            v.
16
     SIMON LANCASTER, an individual,
17
                               Defendant.
18

19

20

21

22

23

24

25

26

27

28
                                                                      [STIPULATED] PROPOSED
                                                                           PROTECTIVE ORDER
                                                                    CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 2 of 22



 1                  Plaintiff Apple Inc. (“Plaintiff”) and Defendant Simon Lancaster (“Defendant”)
 2   anticipate that documents, testimony, or information containing or reflecting confidential,
 3
     proprietary, trade secret, and/or commercially sensitive information are likely to be disclosed
 4
     or produced during the course of discovery, initial disclosures, and supplemental disclosures in
 5
     this case and request that the Court enter this Order setting forth the conditions for treating,
 6

 7   obtaining, and using such information.

 8                  Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds

 9   good cause for the following Agreed Protective Order Regarding the Disclosure and Use of
10
     Discovery Materials (“Order” or “Protective Order”).
11
            1.      PURPOSES AND LIMITATIONS
12
                    (a)     Protected Material designated under the terms of this Protective Order shall
13
     be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for any
14

15   other purpose whatsoever.

16                  (b)     The Parties acknowledge that this Order does not confer blanket protections
17   on all disclosures during discovery, or in the course of making initial or supplemental disclosures
18
     under Rule 26(a). Designations under this Order shall be made with care and shall not be made
19
     absent a good faith belief that the designated material satisfies the criteria set forth below. If it
20
     comes to a Producing Party’s attention that designated material does not qualify for protection at
21

22   all, or does not qualify for the level of protection initially asserted, the Producing Party must

23   promptly notify all other Parties that it is withdrawing or changing the designation.

24          2.      DEFINITIONS
25                  (a)     “Discovery Material” means all items or information, including from any
26
     Non-Party, regardless of the medium or manner generated, stored, or maintained (including, among
27

28
                                                                                [STIPULATED] PROPOSED
                                                      -2-                            PROTECTIVE ORDER
                                                                              CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 3 of 22



 1   other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated in
 2   connection with discovery or Rule 26(a) disclosures in this case.
 3
                    (b)     “Non-Party” means any natural person, partnership, corporation,
 4
     association, or other legal entity not named as a Party to this action.
 5
                    (c)     “Outside Counsel” means (i) outside counsel who appear on the pleadings
 6

 7   as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is reasonably

 8   necessary to disclose the information for this litigation.

 9                  (d)     “Party” means any party to this case, including all of its officers, directors,
10
     employees, consultants, retained experts, and outside counsel and their support staffs.
11
                    (e)     “Producing Party” means any Party or Non-Party that discloses or produces
12
     any Discovery Material in this case.
13
                    (f)     “Protected Material” means any Discovery Material that is designated as
14

15   “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL

16   - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” as provided for in this Order.
17   Protected Material shall not include: (i) advertising materials that have been actually published or
18
     publicly disseminated; and (ii) materials that show on their face they have been disseminated to the
19
     public.
20
                    (g)     “Receiving Party” means any Party who receives Discovery Material from a
21

22   Producing Party.

23             3.   COMPUTATION OF TIME

24                  The computation of any period of time prescribed or allowed by this Order shall be
25   governed by the provisions for computing time set forth in Federal Rule of Civil Procedure 6.
26
               4.   SCOPE
27

28
                                                                                 [STIPULATED] PROPOSED
                                                      -3-                             PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 4 of 22



 1                  (a)     The protections conferred by this Order cover not only Discovery Material
 2   governed by this Order as addressed herein, but also any information copied or extracted therefrom,
 3
     as well as all copies, excerpts, summaries, or compilations thereof, plus testimony, conversations,
 4
     or presentations by Parties or their counsel in court or in other settings that might reveal Protected
 5
     Material.
 6

 7                  (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

 8   own disclosure or use of its own Protected Material for any purpose, and nothing in this Order shall

 9   preclude any Producing Party from showing its Protected Material to an individual who prepared
10
     the Protected Material.
11
                    (c)     Nothing in this Order shall be construed to prejudice any Party’s right to use
12
     any Protected Material in court or in any court filing with the consent of the Producing Party or by
13
     order of the Court.
14

15                  (d)     This Order is without prejudice to the right of any Party to seek further or

16   additional protection of any Discovery Material or to modify this Order in any way, including,
17   without limitation, an order that certain matter not be produced at all.
18
            5.      DURATION
19
                    Even after the termination of this case, the confidentiality obligations imposed by
20
     this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order
21

22   otherwise directs.

23          6.      ACCESS TO AND USE OF PROTECTED MATERIAL

24                  (a)        Basic Principles. All Protected Material shall be used solely for this case or
25   any related appellate proceeding, and not for any other purpose whatsoever, including without
26
     limitation any other litigation, or any business or competitive purpose or function. Protected
27

28
                                                                                 [STIPULATED] PROPOSED
                                                       -4-                            PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 5 of 22



 1   Material shall not be distributed, disclosed or made available to anyone except as expressly
 2   provided in this Order.
 3
                     (b)    Secure Storage, No Export. Protected Material must be stored and
 4
     maintained by a Receiving Party at a location in the United States and in a secure manner that
 5
     ensures that access is limited to the persons authorized under this Order. To ensure compliance with
 6

 7   applicable United States Export Administration Regulations, Protected Material may not be

 8   exported outside the United States or released to any foreign national (even if within the United

 9   States).
10
                     (c)    Legal Advice Based on Protected Material. Nothing in this Protective Order
11
     shall be construed to prevent counsel from advising their clients with respect to this case based in
12
     whole or in part upon Protected Materials, provided counsel does not disclose the Protected
13
     Material itself except as provided in this Order.
14

15                   (d)    Limitations. Nothing in this Order shall restrict in any way a Producing

16   Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any
17   way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become
18
     publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known
19
     to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed
20
     and/or provided by the Producing Party to the Receiving Party or a Non-Party without an
21

22   obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

23   Producing Party; or (v) pursuant to order of the Court.

24              7.   DESIGNATING PROTECTED MATERIAL
25                   (a)    Available Designations. Any Producing Party may designate Discovery
26
     Material with any of the following designations, provided that it meets the requirements for such
27

28
                                                                              [STIPULATED] PROPOSED
                                                     -5-                           PROTECTIVE ORDER
                                                                            CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 6 of 22



 1   designations as provided for herein: “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’
 2   EYES ONLY.”
 3
                     (b)     Written Discovery and Documents and Tangible Things. Written discovery,
 4
     documents (which include “electronically stored information,” as that phrase is used in Federal
 5
     Rule of Procedure 34), and tangible things that meet the requirements for the confidentiality
 6

 7   designations listed in Paragraph 7(a) may be so designated by placing the appropriate designation

 8   on every page of the written material prior to production. For digital files being produced, the

 9   Producing Party may mark each viewable page or image with the appropriate designation, and mark
10
     the medium, container, and/or communication in which the digital files were contained. In the event
11
     that original documents are produced for inspection, the original documents shall be presumed
12
     “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during the inspection and re-designated, as
13
     appropriate during the copying process.
14

15                   (c)     Native Files. Where electronic files and documents are produced in native

16   electronic format, such electronic files and documents shall be designated for protection under this
17   Order by appending to the file names or designators information indicating whether the file contains
18
     “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” material, or shall use
19
     any other reasonable method for so designating Protected Materials produced in electronic format.
20
     When electronic files or documents are printed for use at deposition, in a court proceeding, or for
21

22   provision in printed form to an expert or consultant pre-approved pursuant to paragraph 10(b), the

23   party printing the electronic files or documents shall affix a legend to the printed document

24   corresponding to the designation of the Designating Party and including the production number and
25   designation associated with the native file. No one shall seek to use in this litigation a .tiff, .pdf or
26
     other image format version of a document produced in native file format without first (1) providing
27
     a copy of the image format version to the Producing Party so that the Producing Party can review
28
                                                                                 [STIPULATED] PROPOSED
                                                       -6-                            PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 7 of 22



 1   the image to ensure that no information has been altered, and (2) obtaining the consent of the
 2   Producing Party, which consent shall not be unreasonably withheld.
 3
                     (d)     Depositions and Testimony. Parties or testifying persons or entities may
 4
     designate depositions and other testimony with the appropriate designation by indicating on the
 5
     record at the time the testimony is given or by sending written notice of how portions of the transcript
 6

 7   of the testimony is designated within thirty (30) days of receipt of the transcript of the testimony. If

 8   no indication on the record is made, all information disclosed during a deposition shall be deemed

 9   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within which it may be
10
     appropriately designated as provided for herein has passed. Any Party that wishes to disclose the
11
     transcript, or information contained therein, may provide written notice of its intent to treat the
12
     transcript as non-confidential, after which time, any Party that wants to maintain any portion of the
13
     transcript as confidential must designate the confidential portions within fourteen (14) days, or else
14

15   the transcript may be treated as non-confidential. Any Protected Material that is used in the taking

16   of a deposition shall remain subject to the provisions of this Protective Order, along with the transcript
17   pages of the deposition testimony dealing with such Protected Material. In such cases the court
18
     reporter shall be informed of this Protective Order and shall be required to operate in a manner
19
     consistent with this Protective Order. In the event the deposition is videotaped, the original and all
20
     copies of the videotape shall be marked by the video technician to indicate that the contents of the
21

22   videotape are subject to this Protective Order, substantially along the lines of “This videotape

23   contains confidential testimony used in this case and is not to be viewed or the contents thereof

24   to be displayed or revealed except pursuant to the terms of the operative Protective Order in
25   this matter or pursuant to written stipulation of the parties.” Counsel for any Producing Party
26
     shall have the right to exclude from oral depositions, other than the deponent, deponent’s
27
     counsel, the reporter and videographer (if any), any person who is not authorized by this
28
                                                                                  [STIPULATED] PROPOSED
                                                       -7-                             PROTECTIVE ORDER
                                                                                CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 8 of 22



 1   Protective Order to receive or access Protected Material based on the designation of such
 2   Protected Material. Such right of exclusion shall be applicable only during periods of
 3
     examination or testimony regarding such Protected Material.
 4
            8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”
 5
                    (a)     A       Producing    Party     may   designate     Discovery     Material    as
 6

 7   “CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially

 8   sensitive information.

 9                  (b)     Unless otherwise ordered by the Court, Discovery Material designated as
10
     “CONFIDENTIAL” may be disclosed only to the following:
11
                            (i)       The Receiving Party’s Outside Counsel, such counsel’s immediate
12
     paralegals and staff, and any copying or clerical litigation support services working at the direction
13
     of such counsel, paralegals, and staff;
14

15                          (ii)      Not more than three (3) representatives of the Receiving Party who

16   are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel
17   for the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is
18
     reasonably necessary for this case, provided that: (a) each such person has agreed to be bound by
19
     the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no unresolved
20
     objections to such disclosure exist after proper notice has been given to all Parties as set forth
21

22   in Paragraph 10 below;

23                          (iii)     Any outside expert or consultant retained by the Receiving Party to

24   assist in this action, provided that disclosure is only to the extent necessary to perform such work;
25   and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the
26
     Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current
27
     officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time of
28
                                                                                [STIPULATED] PROPOSED
                                                         -8-                         PROTECTIVE ORDER
                                                                              CASE NO. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 9 of 22



 1   retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)
 2   such expert or consultant accesses the materials in the United States only, and does not transport
 3
     them to or access them from any foreign jurisdiction; and (d) no unresolved objections to such
 4
     disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 10 below.
 5
                              (iv)    Court reporters, stenographers and videographers retained to record
 6

 7   testimony taken in this action;

 8                            (v)     The Court, jury, and court personnel;

 9                            (vi)    Graphics, translation, design, and/or trial consulting personnel,
10
     having first agreed to be bound by the provisions of the Protective Order by signing a copy of
11
     Exhibit A;
12
                              (vii)   Mock jurors who have signed an undertaking or agreement agreeing
13
     not to publicly disclose Protected Material and to keep any information concerning Protected
14

15   Material confidential;

16                            (viii) Any mediator who is assigned to hear this matter, and his or her staff,
17   subject to their agreement to maintain confidentiality to the same degree as required by this
18
     Protective Order; and
19
                              (ix)    Any other person with the prior written consent of the Producing
20
     Party.
21

22            9.    DISCOVERY MATERIAL DESIGNATED                             AS   “CONFIDENTIAL          –
                    ATTORNEYS’ EYES ONLY”
23
                    (a)       A Producing Party may designate Discovery Material as “CONFIDENTIAL
24

25   – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is extremely confidential

26   and/or sensitive in nature and the Producing Party reasonably believes that the disclosure of such
27   Discovery Material is likely to cause economic harm or significant competitive disadvantage to the
28
                                                                                 [STIPULATED] PROPOSED
                                                       -9-                            PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 10 of 22



 1   Producing Party. The Parties agree that the following information, if non-public, shall be presumed
 2   to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation: trade secrets, pricing
 3
     information, financial data, sales information, sales or marketing forecasts or plans, business plans,
 4
     sales or marketing strategy, product development information, engineering documents, testing
 5
     documents, employee information, and other non-public information of similar competitive and
 6

 7   business sensitivity.

 8                  (b)      Unless otherwise ordered by the Court, Discovery Material designated as

 9   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:
10
                             (i)     The Receiving Party’s Outside Counsel, provided that such Outside
11
     Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,
12
     730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such
13
     Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support
14

15   services working at the direction of such counsel, paralegals, and staff;

16                           (ii)    With respect to Discovery Material produced by the Defendant, not
17   more than three (3) in-house counsel of the Receiving Party, as well as their immediate paralegals
18
     and staff to whom disclosure is reasonably necessary for this case, provided that: (a) each such
19
     person has agreed to be bound by the provisions of the Protective Order by signing a copy of
20
     Exhibit A; and (b) no unresolved objections to such disclosure exist after proper notice has
21

22   been given to all Parties as set forth in Paragraph 10 below;

23                           (iii)   Any outside expert or consultant retained by the Receiving Party to

24   assist in this action, provided that disclosure is only to the extent necessary to perform such work;
25   and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the
26
     Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current
27
     officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time of
28
                                                                                [STIPULATED] PROPOSED
                                                     - 10 -                          PROTECTIVE ORDER
                                                                              CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 11 of 22



 1   retention to become an officer, director, or employee of a Party or of a competitor of a Party; (c)
 2   such expert or consultant is not involved in competitive decision-making, as defined by U.S. Steel
 3
     v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of
 4
     a Party; (d) such expert or consultant accesses the materials in the United States only, and does not
 5
     transport them to or access them from any foreign jurisdiction; and (e) no unresolved objections to
 6

 7   such disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 10

 8   below;

 9                           (iv)    Court reporters, stenographers and videographers retained to record
10
     testimony taken in this action;
11
                             (v)     The Court, jury, and court personnel;
12
                             (vi)    Graphics, translation, design, and/or trial consulting personnel,
13
     having first agreed to be bound by the provisions of the Protective Order by signing a copy of
14

15   Exhibit A;

16                           (vii)   Any mediator who is assigned to hear this matter, and his or her staff,
17   subject to their agreement to maintain confidentiality to the same degree as required by this
18
     Protective Order; and
19
                             (viii) Any other person with the prior written consent of the Producing
20
     Party.
21

22                  (c)      In addition, a Party may disclose arguments and materials derived from

23   Discovery Material designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to mock

24   jurors who have signed an undertaking or agreement agreeing not to publicly disclose Protected
25   Material and to keep any information concerning Protected Material confidential. A Party may not
26
     disclose to mock jurors any original, as-produced materials or information (including, for example,
27

28
                                                                                [STIPULATED] PROPOSED
                                                      - 11 -                         PROTECTIVE ORDER
                                                                              CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 12 of 22



 1   documents, deposition testimony, or interrogatory responses) produced by another Party designated
 2   as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
 3
            10.     NOTICE OF DISCLOSURE
 4
                    (a)      Prior to disclosing any Protected Material to any person described in
 5
     Paragraphs 8(b)(ii), 8(b)(iii), 9(b)(ii), or 9(b)(iii) (referenced below as “Person”), the Party seeking
 6

 7   to disclose such information shall provide the Producing Party with written notice that includes:

 8          (i) the name of the Person;

 9          (ii) an up-to-date curriculum vitae of the Person;
10
            (iii) the present employer and title of the Person;
11
            (iv) an identification of all of the Person’s past and current employment and consulting
12
                    relationships, including direct relationships and relationships through entities owned
13
                    or controlled by the Person.
14

15          (vi) a list of the cases in which the Person has testified at deposition or trial within the last

16                  five (5) years.
17   Further, the Party seeking to disclose Protected Material shall provide such other information
18
     regarding the Person’s professional activities reasonably requested by the Producing Party for it to
19
     evaluate whether good cause exists to object to the disclosure of Protected Material to the outside
20
     expert or consultant.
21

22                  (b)      Within fourteen (14) days of receipt of the disclosure of the Person, the

23   Producing Party or Parties may object in writing to the Person for good cause. In the absence of an

24   objection at the end of the fourteen (14) day period, the Person shall be deemed approved under
25   this Protective Order. There shall be no disclosure of Protected Material to the Person prior to
26
     expiration of this fourteen (14) day period. If the Producing Party objects to disclosure to the Person
27
     within such fourteen (14) day period, the Parties shall meet and confer directly (via in person,
28
                                                                                 [STIPULATED] PROPOSED
                                                      - 12 -                          PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 13 of 22



 1   telephonic, or videoconference) within seven (7) days following the objection and attempt in good
 2   faith to resolve the dispute on an informal basis. If the dispute is not resolved, the Party objecting
 3
     to the disclosure will have seven (7) days from the date of the meet and confer to seek relief from
 4
     the Court. If relief is not sought from the Court within that time, the objection shall be deemed
 5
     withdrawn. If relief is sought, designated materials shall not be disclosed to the Person in question
 6

 7   until the Court resolves the objection.

 8                    (c)   For purposes of this section, “good cause” shall include an objectively

 9   reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery
10
     Materials in a way or ways that are inconsistent with the provisions contained in this Order.
11
                      (d)   Prior to receiving any Protected Material under this Order, the Person must
12
     execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve
13
     it on all Parties.
14

15                    (e)   An initial failure to object to a Person under this Paragraph 10 shall not

16   preclude the nonobjecting Party from later objecting to continued access by that Person for good
17   cause. If an objection is made, the Parties shall meet and confer via telephone or in person within
18
     seven (7) days following the objection and attempt in good faith to resolve the dispute informally.
19
     If the dispute is not resolved, the Party objecting to the disclosure will have seven (7) days from
20
     the date of the meet and confer to seek relief from the Court. The designated Person may continue
21

22   to have access to information that was provided to such Person prior to the date of the objection. If

23   a later objection is made, no further Protected Material shall be disclosed to the Person until the

24   Court resolves the matter or the Producing Party withdraws its objection. Notwithstanding the
25   foregoing, if the Producing Party fails to move for a protective order within seven (7) business days
26
     after the meet and confer, further Protected Material may thereafter be provided to the Person.
27

28
                                                                               [STIPULATED] PROPOSED
                                                     - 13 -                         PROTECTIVE ORDER
                                                                             CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 14 of 22



 1          11.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
 2                  (a)     A Party shall not be obligated to challenge the propriety of any designation

 3   of Discovery Material under this Order at the time the designation is made, and a failure to do so

 4   shall not preclude a subsequent challenge thereto.

 5                  (b)     Any challenge to a designation of Discovery Material under this Order shall

 6   be written, shall be served on outside counsel for the Producing Party, shall particularly identify

 7   the documents or information that the Receiving Party contends should be differently designated,
     and shall state the grounds for the objection. To avoid ambiguity as to whether a challenge has been
 8
     made, the written notice must recite that the challenge to confidentiality is being made in
 9
     accordance with this specific paragraph of the Order. Thereafter, further protection of such material
10
     shall be resolved in accordance with the following procedures:
11
                            (i)     The objecting Party shall have the burden of meeting and conferring
12
     directly (in voice to voice dialogue; other forms of communication are not sufficient) with the
13
     Producing Party claiming protection (as well as any other interested party) in a good faith effort to
14
     resolve the dispute. The Producing Party shall have the burden of justifying the disputed
15
     designation;
16
                            (ii)    Failing agreement, the Receiving Party may bring a motion to the
17
     Court for a ruling that the Discovery Material in question is not entitled to the status and protection
18
     of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or
19
     prejudice either Party from arguing for or against any designation, establish any presumption that
20
     a particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute
21
     over discovery or disclosure of information;
22
                            (iii)   Notwithstanding any challenge to a designation, the Discovery
23
     Material in question shall continue to be treated as designated under this Order until one of the
24
     following occurs: (a) the Party who designated the Discovery Material in question withdraws such
25
     designation in writing; or (b) the Court rules that the Discovery Material in question is not
26
     entitled to the designation.
27
            12.     SUBPOENAS OR COURT ORDERS
28
                                                                                [STIPULATED] PROPOSED
                                                     - 14 -                          PROTECTIVE ORDER
                                                                              CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 15 of 22



 1                  (a)     If at any time Protected Material is subpoenaed by any court, arbitral,
 2   administrative, or legislative body, the Party to whom the subpoena or other request is directed
 3   shall immediately give prompt written notice thereof to every Party who has produced such
 4   Discovery Material and to its counsel and shall provide each such Party with an opportunity to
 5   move for a protective order regarding the production of Protected Materials implicated by the
 6   subpoena.
 7          13.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8   PRODUCED IN THIS LITIGATION
 9                  (a)     The terms of this Order are applicable to information produced by a Non-
10   Party in this action and designated as “CONFIDENTIAL” or “HIGLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with this
12   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions
13   should be construed as prohibiting a Non-Party from seeking additional protections.
14                  (b)     In the event that a Party is required, by a valid discovery request, to produce
15   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
16   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
17                          1. promptly notify in writing the Requesting Party and the Non-Party that
18                              some or all of the information requested is subject to a confidentiality
19                              agreement with a Non-Party;
20                          2. promptly provide the Non-Party with a copy of the Stipulated
21                              Protective Order in this litigation, the relevant discovery request(s), and
22                              a reasonably specific description of the information requested; and
23                          3. make the information requested available for inspection by the Non-
24                              Party.
25                  (c)     If the Non-Party fails to object or seek a protective order from this court
26   within 14 days of receiving the notice and accompanying information, the Receiving Party may
27   produce the Non-Party’s confidential information response to the discovery request. If the Non-
28
                                                                               [STIPULATED] PROPOSED
                                                     - 15 -                         PROTECTIVE ORDER
                                                                             CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 16 of 22



 1   Party timely seeks a protective order, the Receiving Party shall not produce any information in its
 2   possession or control that is subject to the confidentiality agreement with the Non-Party before a
 3   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
 4   and expense of seeking protection in this court of its Protected Material.
 5          14.     FILING PROTECTED MATERIAL
                    (a)  Absent written permission from the Producing Party or a court Order secured
 6

 7   after appropriate notice to all interested persons, a Receiving Party may not file or disclose in the

 8   public record any Protected Material.

 9                  (b)     Any Party is authorized under Local Rule 79-5 to file under seal with the
10
     Court any brief, document or materials that are designated as Protected Material under this Order.
11
            15.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL
12
                    (a)     The inadvertent production by a Party of Discovery Material subject to the
13
     attorney-client privilege, work-product protection, or any other applicable privilege or protection,
14

15   despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

16   production, will not waive the applicable privilege and/or protection if a request for return of such
17   inadvertently produced Discovery Material is made promptly after the Producing Party learns of its
18
     inadvertent production.
19
                    (b)     Upon a request from any Producing Party who has inadvertently produced
20
     Discovery Material that it believes is privileged and/or protected, each Receiving Party shall
21

22   immediately return such Protected Material or Discovery Material and all copies to the Producing

23   Party, except for any pages containing privileged markings by the Receiving Party which shall instead

24   be destroyed and certified as such by the Receiving Party to the Producing Party.
25                  (c)     Nothing herein shall prevent the Receiving Party from preparing a record for
26
     its own use containing the date, author, addresses, and topic of the inadvertently produced Discovery
27

28
                                                                              [STIPULATED] PROPOSED
                                                    - 16 -                         PROTECTIVE ORDER
                                                                            CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 17 of 22



 1   Material and such other information as is reasonably necessary to identify the Discovery Material and
 2   describe its nature to the Court in any motion to compel production of the Discovery Material.
 3
            16.     INADVERTENT FAILURE TO DESIGNATE PROPERLY
 4
                    (a)     The inadvertent failure by a Producing Party to designate Discovery Material
 5
     as Protected Material with one of the designations provided for under this Order shall not waive
 6

 7   any such designation provided that the Producing Party notifies all Receiving Parties that such

 8   Discovery Material is protected under one of the categories of this Order within fourteen (14) days

 9   of the Producing Party learning of the inadvertent failure to designate. The Producing Party shall
10
     reproduce the Protected Material with the correct confidentiality designation within seven (7) days
11
     upon its notification to the Receiving Parties. Upon receiving the Protected Material with the
12
     correct confidentiality designation, the Receiving Parties shall return or securely destroy, at the
13
     Producing Party’s option, all Discovery Material that was not designated properly.
14

15                  (b)     A Receiving Party shall not be in breach of this Order for any use of such

16   Discovery Material before the Receiving Party receives such notice that such Discovery Material
17   is protected under one of the categories of this Order, unless an objectively reasonable person would
18
     have realized that the Discovery Material should have been appropriately designated with a
19
     confidentiality designation under this Order. Once a Receiving Party has received notification of
20
     the correct confidentiality designation for the Protected Material with the correct confidentiality
21

22   designation, the Receiving Party shall treat such Discovery Material (subject to the exception in

23   Paragraph 15(c) below) at the appropriately designated level pursuant to the terms of this Order.

24          17.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
25                  (a)     In the event of a disclosure of any Discovery Material pursuant to this Order
26
     to any person or persons not authorized to receive such disclosure under this Protective Order, the
27
     Party responsible for having made such disclosure, and each Party with knowledge thereof, shall
28
                                                                               [STIPULATED] PROPOSED
                                                    - 17 -                          PROTECTIVE ORDER
                                                                             CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 18 of 22



 1   immediately notify counsel for the Producing Party whose Discovery Material has been disclosed
 2   and provide to such counsel all known relevant information concerning the nature and
 3
     circumstances of the disclosure. The responsible disclosing Party shall also promptly take all
 4
     reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no
 5
     further or greater unauthorized disclosure and/or use thereof is made
 6

 7                  (b)     Unauthorized or inadvertent disclosure does not change the status of

 8   Discovery Material or waive the right to hold the disclosed document or information as Protected.

 9          18.     FINAL DISPOSITION
10
                    (a)     Not later than ninety (90) days after the Final Disposition of this case, each
11
     Party shall return all Discovery Material of a Producing Party to the respective outside counsel of
12
     the Producing Party or destroy such Material, at the option of the Producing Party. For purposes of
13
     this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating the
14

15   above-captioned action with prejudice, including all appeals.

16                  (b)     All Parties that have received any such Discovery Material shall certify in
17   writing that all such materials have been returned to the respective outside counsel of the Producing
18
     Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside
19
     counsel may retain one set of pleadings, correspondence and attorney and consultant work product
20
     (but not document productions) for archival purposes, but must return any pleadings,
21

22   correspondence, and consultant work product that contain Source Code.

23          19.     DISCOVERY FROM EXPERTS OR CONSULTANTS

24                  (a)     Absent good cause, drafts of reports of testifying experts, and reports and
25   other written materials, including drafts, of consulting experts, shall not be discoverable.
26
                    (b)     Reports and materials exempt from discovery under the foregoing Paragraph
27
     shall be treated as attorney work product for the purposes of this case and Protective Order.
28
                                                                               [STIPULATED] PROPOSED
                                                     - 18 -                         PROTECTIVE ORDER
                                                                             CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 19 of 22



 1          20.     MISCELLANEOUS
 2                  (a)     Right to Further Relief. Nothing in this Order abridges the right of any
 3
     person to seek its modification by the Court in the future. By stipulating to this Order, the Parties
 4
     do not waive the right to argue that certain material may require additional or different
 5
     confidentiality protections than those set forth herein.
 6

 7                  (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that

 8   the terms of this Protective Order shall survive and remain in effect after the Final Determination

 9   of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this
10
     matter to hear and resolve any disputes arising out of this Protective Order.
11
                    (c)     Successors. This Order shall be binding upon the Parties hereto, their
12
     attorneys, and their successors, executors, personal representatives, administrators, heirs, legal
13
     representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and
14

15   experts, and any persons or organizations over which they have direct control.

16                  (d)     Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to disclosing or
18
     producing any information or item. Similarly, no Party waives any right to object on any ground to
19
     use in evidence of any of the material covered by this Protective Order. This Order shall not
20
     constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery
21

22   Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

23   in evidence in this action or any other proceeding.

24                  (e)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing
25   in this Protective Order shall be construed to change the burdens of proof or legal standards
26
     applicable in disputes regarding whether particular Discovery Material is confidential, which level
27

28
                                                                              [STIPULATED] PROPOSED
                                                     - 19 -                        PROTECTIVE ORDER
                                                                            CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 20 of 22



 1   of confidentiality is appropriate, whether disclosure should be restricted, and if so, what restrictions
 2   should apply.
 3
                     (f)    Modification by Court. This Order is subject to further court order based
 4
     upon public policy or other considerations, and the Court may modify this Order sua sponte in the
 5
     interests of justice. The United States District Court for Northern District of California is
 6

 7   responsible for the interpretation and enforcement of this Order. All disputes concerning Protected

 8   Material, however designated, produced under the protection of this Order shall be resolved by the

 9   United States District Court for the Northern District of California.
10
                     (g)    Discovery Rules Remain Unchanged. Nothing herein shall alter or change
11
     in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for
12
     the United States District Court for Northern District of California, or the Court’s own orders.
13
     Identification of any individual pursuant to this Protective Order does not make that individual
14

15   available for deposition or any other form of discovery outside of the restrictions and procedures

16   of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for
17   Northern District of California, or the Court’s own orders.
18

19          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
     DATED: May 7, 2021                          RIMON, P.C.
21
                                                 By:           /s/ Scott R. Raber
22                                                      Scott R. Raber
                                                        Attorneys SIMON LANCASTER
23

24   DATED: May 7, 2021                          O’MELVENY & MYERS LLP
25                                               By:           /s/ David R. Eberhart
26                                                      David R. Eberhart
                                                        Attorneys for APPLE INC.
27

28
                                                                                 [STIPULATED] PROPOSED
                                                       - 20 -                         PROTECTIVE ORDER
                                                                               CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 21 of 22



 1
                                            ATTESTATION
 2
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in
 3
     the filing of this document has been obtained from the other party signatories.
 4

 5          Dated: April 26, 2021                           /s/ David R. Eberhart
                                                                   David R. Eberhart
 6

 7

 8   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 9

10

11
     DATED: __________________
12                                                                   Hon. Edward M. Chen
                                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              [STIPULATED] PROPOSED
                                                   - 21 -                          PROTECTIVE ORDER
                                                                            CASE NO. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 18 Filed 05/07/21 Page 22 of 22



 1                                             EXHIBIT A
 2          I,                                    , acknowledge and declare that I have received a
 3   copy of the Protective Order (“Order”) in Apple Inc. v. Lancaster, United States District
 4
     Court, District of Northern District of California, San Francisco Division, Civil Action No.
 5
     3:21-cv-01707-EMC. Having read and understood the terms of the Order, I agree to be bound
 6
     by the terms of the Order and consent to the jurisdiction of said Court for the purpose of any
 7

 8   proceeding to enforce the terms of the Order.

 9
            Name of individual:
10
            Present occupation/job description:
11

12

13          Name of Company or Firm:
14          Address:
15
            Dated:
16

17
                                                            [Signature]
18

19

20

21

22

23

24

25

26

27

28
                                                                            [STIPULATED] PROPOSED
                                                   - 22 -                        PROTECTIVE ORDER
                                                                          CASE NO. 3:21-CV-01707-EMC
